DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on October 12, 2021. 
	Claims 1-4 and 6-15 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-4 and 6-15 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
In response to applicant's argument that “Clayson is a display device and, thus, a person of ordinary skill would not place the display, i.e., the entirety of the Clayson device, on the basic body of Hayashigawa.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Clayson teaches a display device (24) is arranged behind at least a part of a housing (22) (Fig.1), and the housing (22) is at least partially transparent at least in the region (23) covering the display device (24) (Par.24).  
One of ordinary skill in the art would be motivated to arrange the display device behind a partially transparent region of a housing in the system of Hayashigawa as taught in Clayson to have had made visible the display device while being internally confined in the housing (Par.24) thereby protecting the display device from damage.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the detachable module 262 does not use electrical connections provided with a charging station, as is done by the claimed charging unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s argument that Hayashigawa is completely silent with regard to any kind of interchangeable sub-parts of the disclosed charging station. Clayson also fails to disclose or suggest, with regard to the disclosed portable electronic device, that it is possible to i) attach the portable electronic device to another device in the fashion of the claimed subject-matter, wherein the charging unit is attachable to a 
Hayashigawa discloses a charging unit (262) is an interchangeable element and detachable arranged on a charging station (201) (Par.52) (Fig.2A); and wherein the charging unit (262) comprises a connection (160) (Fig.2A) for a charging cable (Par.52, Lines 30-49) (Fig.2C, Charge plug).  
The rejection is based in the combination of Hayashigawa, Deligiannis and Clayson.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. (2011/0055037), Deligiannis et al. (2012/0061480) and Clayson (2014/0162557).
Claims 1 and 3: Hayashigawa teaches a charging unit (262) having a housing (Fig.2B), and a display device (250) for displaying a status (Par.4, Lines 29-32) (Fig.2A); the charging unit (262) is an interchangeable element and detachable arranged on a charging station (201) (Par.52) (Fig.2A); wherein the charging unit (262) comprises a connection (160) (Fig.2A) for a charging cable (Par.52, Lines 30-49) (Fig.2C, Charge plug).  
Hayashigawa does not explicitly teach a housing at least partially surrounding the basic body; the display device arranged on the basic body for displaying a status, wherein the display device is visible at least on the front side of the housing, wherein the charging unit comprises at least one proximity sensor arranged on or in the basic body and at least one light sensor coupled to the basic body, the proximity sensor detecting objects in the region of the outside of the housing, and the light sensor detecting a brightness and/or darkness in the region of the outside of the housing; the proximity sensor detects movement of objects in the region of the outside of the housing; the display device is arranged on the basic body and the housing is at least partially transparent at least in the region covering the display device.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had at least one proximity sensor and at least one light sensor in the charging unit comprising a display device of Hayashigawa as taught in Deligiannis have had modulated the brightness of the display device and turn on the display device only when a user is close to it to conserve power (Par.42, Lines 24-30).
Furthermore, Hayashigawa does not explicitly teach the display device is arranged on the basic body and behind at least a part of the housing, and the housing is at least partially transparent at least in the region covering the display device.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Clayson in the device of Hayashigawa to have had made visible the display device while being internally confined in the housing (Par.24) thereby protecting the display device from damage.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. (2011/0055037), Deligiannis et al. (2012/0061480) and Clayson (2014/0162557) as applied to claim 1 above, and further in view of Gharabegian (2017/0332750).
Claims 2 and 4: Hayashigawa, Deligiannis and Clayson teach the limitations of claim 1 as disclosed above. The combination of Hayashigawa and Deligiannis does not explicitly teach the proximity sensor capacitively detects metallic and non-metallic objects; the proximity sensor is a radar sensor, a temperature sensor, or an ultrasonic sensor.  
Gharabegian teaches a proximity sensor (840) capacitively detects metallic and non-metallic objects (Par.91); the proximity sensor (840) being a radar sensor or an ultrasonic sensor (Par.96).  
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to have had the teachings of Gharabegian in combination of Hayashigawa and Deligiannis to have had effectively determined movements and .

Claims 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. (2011/0055037), Deligiannis et al. (2012/0061480) and Clayson (2014/0162557) as applied to claim 1 above, and further in view of Bingle (2015/0022994).
Claims 6-8: Hayashigawa, Deligiannis and Clayson teach the limitations of claim 1 as disclosed above. Hayashigawa does not explicitly teach the display device comprises at least one optical fiber; the display device comprises at least one light source which emits light into one end of the at least one optical fiber.  
Bingle teaches a display device comprising at least one optical fiber (Par.83) (Fig.6); one or more decoupling elements are arranged in a cavity formed by the at least one optical fiber, so that light can emerge from the optical fiber via the decoupling elements (Par.85, Defined areas through which light can pass.) (Fig.6A); the display device comprises at least one light source which emits light into one end of the at least one optical fiber (Par.83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bingle in the device of Hayashigawa to have had an illumination source that distributes the light with minimal loss of intensity (Par.83).
Claim 11: Hayashigawa, Deligiannis, Clayson and Bingle teach the limitations of claim 8 as disclosed above. Hayashigawa does not explicitly teach at least one of the 
Deligiannis teaches at least one of the following parameters of light emitted from at least one light source is adjustable: brightness (Par.42, Lines 24-30).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Deligiannis in the device of Hayashigawa to have had modulated the brightness of the display to conserve power (Par.42, Lines 24-30).
Claims 12-14: Hayashigawa, Deligiannis, Clayson and Bingle teach the limitations of claim 8 as disclosed above. Hayashigawa does not explicitly teach a  basic body comprises a control circuit, which detects one or more signals from the at least one proximity sensor and/or the at least one light sensor and/or a battery connected to the charging unit and at least partially generates control information for the display device based on the detected one or more signals; wherein the display device displays information corresponding to the generated control information; wherein the control information is indicative of at least one parameter for adjusting the light emitted from the at least one light source.
Deligiannis teaches the basic body comprises a control circuit (656), which detects one or more signals from the at least one proximity sensor and/or the at least one light sensor and at least partially generates control information for the display device (202) based on the detected one or more signals (Par.42, Modulates screen brightness.); the display device (202) displays information corresponding to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Deligiannis in the device of Hayashigawa to have had modulated the brightness of the display and turn on the display only when a user is close to it to conserve power (Par.42, Lines 24-30).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. (2011/0055037), Deligiannis et al. (2012/0061480) and Clayson (2014/0162557) and of Bingle (2015/0022994) as applied to claims 8 and 12 above, and further in view Li et al. (2014/0160392).
Claim 9: Hayashigawa, Deligiannis, Clayson and Bingle teach the limitations of claim 8 as disclosed above. The combination of Hayashigawa and Bingle do not explicitly teach a lower number of decoupling elements are provided in a first region of the optical fiber facing the light source compared to a second region of the optical fiber being further away from the light source than the first region.  
Li teaches a display comprising optical fiber (1) (Par.43) (Fig.4); a lower number of decoupling elements are provided in a first region (11) of the optical fiber (1) facing a light source (light-incident) compared to a second region (12) of the optical fiber (1) being further away from the light source (light-incident) than the first region (11) (Par.42) (Fig.3).

Claim 15: Hayashigawa, Deligiannis, Clayson and Bingle teach the limitations of claim 12 as disclosed above. The combination of Hayashigawa and Bingle do not explicitly teach the display device comprises a diffuser for uniformly emitting light.
Li teaches a display device comprises a diffuser for uniformly emitting light (Par.47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Li in the combination to have had provided a uniform linear light source to provide backlight to a display device (Par.47).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. (2011/0055037), Deligiannis et al. (2012/0061480), Clayson (2014/0162557) and of Bingle (2015/0022994) as applied to claim 6 above, and further in view Nikol et al. (2013/0214915).
Claim 10: Hayashigawa, Deligiannis, Clayson and Bingle teach the limitations of claim 6 as disclosed above. The combination of Hayashigawa and Bingle does not explicitly teach wherein the at least one optical fiber is divided into at least two segments, wherein in particular the at least two segments are configured to display information differing from one another.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Li in the combination to have had provided different items of information to a user (Par.25) based on data obtained from a plurality of sensors (Par.29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 16, 2021